FORM OF SUBORDINATION AGREEMENT
 
This Subordination Agreement (this “Subordination Agreement”) is dated as of
September 10, 2010, by and among the individuals and corporate entities listed
on Schedule 1 hereto (the “Subordinated Lenders”), Eastern Resources, Inc., a
Delaware corporation (the “Parent Borrower”), Buzz Kill, Inc., a New York
corporation and a wholly-owned subsidiary of Parent Borrower (the “Subsidiary
Borrower”), and ____________________, a _____________ corporation (the “Senior
Creditor”).


Background
 
The Senior Creditor wishes to make a $_____________ loan (the “Loan”) to the
Subsidiary Borrower, on the terms and subject to the conditions provided in the
form of the 10% senior note (the “New Note”) attached hereto as Exhibit A.
 
A condition precedent of the Loan is the subordination of all of the obligations
of the Subsidiary Borrower to the Subordinated Lenders (the “Subordinated
Obligations”) to the obligations of the Subsidiary Borrower to the Senior
Creditor in connection with the Loan as evidenced by the New Note (the “Senior
Obligation”).
 
Agreements
 
1.           Subordination of Obligations.
 
(a)           The payment and performance of any and all Subordinated
Obligations are expressly subordinated to the Senior Obligation, to the extent
and in the manner set forth in this Subordination Agreement and notwithstanding
anything to the contrary in any of the Subordinated Loan Documents (as defined
below), without regard to the date the Loan is funded.
 
(b)           For the purposes of this Subordination Agreement, the
“Subordinated Loan Documents” include, and are limited to (i)
________________________________________.
 
2.           Restrictions on the Subordinated Lenders.
 
(a)           During such time as any part of the Senior Obligation remains
unpaid, the Subordinated Lenders will not take, receive or accept from the
Parent Borrower or the Subsidiary Borrower, by set off or in any other manner,
any payment or distribution on account of any of the Subordinated Obligations.
 
(b)           Each of the Subordinated Lenders individually acknowledges and
agrees that (i) it has received a true and complete copy of the New Note, (ii)
it has reviewed or had the opportunity to review the terms and conditions of the
Loan and the New Note with its own counsel, and (iii) it understands and
appreciates the effect that the terms and conditions of the Loan and the New
Note may have on the ability of the Subsidiary Lender to repay the Subordinated
Obligations.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Prohibition of All Payments Following an Event of Default.
 
If for any reason any portion of the Senior Obligation is not paid when due or
is not paid on or before the maturity thereof, or if there shall occur and be
continuing any event which with the giving of notice or lapse of time or both
would constitute an event of default under the New Note (as defined therein)
(collectively referred to hereinafter as “Default”), the Senior Creditor shall
promptly notify each of the Subordinated Lenders in writing of such Default and,
unless and until such Default shall have been cured or unless and until the
Senior Obligation shall be paid in full, the Subordinated Lenders may not
receive or accept from the Parent Borrower or from the Subordinated Borrower, by
set off or in any other manner, any payment or distribution on account of the
Subordinated Obligations.  The Senior Creditor shall promptly notify each of the
Subordinated Lenders in writing once such Default has been cured or the Senior
Obligations has been paid in full and, in the event of a repayment in full of
the Senior Obligation, the Senior Creditor shall execute and deliver such
documentation as may be reasonably necessary to evidence the termination of the
subordination of the Subordinated Obligations to the Loan provided for in this
Subordination Agreement.
 
4.           Payments Cannot Create a Default.
 
The Subordinated Lenders will not receive or accept from the Parent Borrower or
from the Subsidiary Borrower, by set off or in any other manner, any payment or
distribution on account of the Subordinated Obligations, if the making of such
payment would constitute, or would result in the occurrence of, a violation of
the provisions of any instrument or agreement evidencing, in connection with or
providing for the issuance of the Senior Obligation, or would result in the
occurrence of any event which with the giving of notice or lapse of time or both
would constitute an event of default under the New Note (as defined therein).
 
5.           Unauthorized Receipt of Payment by any Subordinated Lender.
 
If any Subordinated Lender shall receive any payment or distribution on account
of the Subordinated Obligations which such Subordinated Lender is not entitled
to receive under this Subordination Agreement, such Subordinated Lender will
hold any amount so received in trust for the Senior Creditor and will promptly
(but in any event on or before the third (3rd) business day immediately
following receipt of any such payment or distribution on account of the
Subordinated Obligations) and without liability or obligation to any
Subordinated Lender, turn over such payment or distribution to the Senior
Creditor in the form received by such Subordinated Lender (together with any
necessary endorsement) to be applied against the Senior Obligation, and any such
payment or distribution so turned over by a Subordinated Lender shall be deemed
not to have been received by the Subordinated Lender.
 
6.           Restrictions on Actions to Recover Subordinated Obligations.
 
Until the Senior Obligation is irrevocably paid in full, the Subordinated
Lenders shall not, and shall not solicit any person or entity to, commence any
action or proceeding against the Parent Borrower or the Subsidiary Borrower to
recover all or any part of the Subordinated Obligation or join with any other
creditor in commencing or maintaining any such action or proceeding, unless
Senior Creditor shall also join in bringing any such case, proceedings or other
actions against the Parent Borrower or the Subsidiary Borrower (a “Proceeding”);
provided, however, that in the event of any Proceeding or a sale of all or
substantially all of the assets, dissolution, liquidation, or any other
marshaling of the assets and liabilities of the Parent Borrower or the
Subsidiary Borrower, the Subordinated Lenders may, if the Senior Creditor shall
not have already so requested, file any claim, proof of claim, proof of interest
or other instrument of similar character necessary to preserve the rights of the
Subordinated Lenders and the obligations of Parent Borrower and the Subsidiary
Borrower, as applicable, in respect of and under the Subordinated Obligations.
 
 
2

--------------------------------------------------------------------------------

 
 
7.           Rights of Subrogation.
 
(a)           Except for notices expressly required by this Subordination
Agreement, neither the Senior Creditor nor the Subordinated Lenders shall have
any duty whatsoever to obtain, advise or deliver information or documents to the
other relative to the condition, business, assets and/or operations of the
Parent Borrower or the Subsidiary Borrower. The Subordinated Lenders agree that
the Senior Creditor owes no fiduciary duty to the Subordinated Lenders in
connection with the administration of the Senior Obligation, the New Note and
the Subordinated Loan Documents, and the Subordinated Lenders agree not to
assert any such claim.
 
(b)           No payment or distribution properly made to the Senior Creditor
pursuant to the provisions of the Note shall entitle the Subordinated Lenders to
exercise any right of subrogation in respect thereof prior to the payment in
full of the Senior Obligation, and the Subordinated Lenders agree that prior to
the satisfaction of the entire Senior Obligation, none of them shall acquire, by
subrogation or otherwise, any lien, estate, right or other interest in any
portion of the assets of the Parent Borrower or the Subsidiary Borrower.
 
8.           Effectiveness in Insolvency Proceedings.  This Subordination
Agreement, which the parties hereto expressly acknowledge is a “subordination
agreement” under Section 510(a) of the Bankruptcy Code, shall be effective
before, during and after the commencement of a Proceeding. All references in
this Subordination Agreement to Parent Borrower or to Subsidiary Borrower shall
include Parent Borrower or Subsidiary Borrower as a debtor-in-possession and any
receiver or trustee for Parent Borrower or Subsidiary Borrower in any
Proceeding.
 
9.           Insolvency or Bankruptcy by Borrowers.  In the event of any
Proceeding, the sale of all or substantially all of the assets, dissolution,
liquidation, or any other marshaling of the assets and liabilities of Parent
Borrower or Subsidiary Borrower, and unless and until the Senior Obligation is
irrevocably paid in full:
 
(a)           the Subordinated Lenders will, at the Senior Creditor’s request,
file any claim, proof of claim, proof of interest or other instrument of similar
character reasonably necessary and customary under the circumstances to enforce
the obligations of Parent Borrower and Subsidiary Borrower in respect of the
Subordinated Obligations; and
 
(b)           the Subordinated Lenders shall not request judicial relief that
would hinder, delay, limit or prohibit the lawful exercise or enforcement of any
right or remedy otherwise available to the Senior Creditor, or oppose or
otherwise contest any request for judicial relief made by the Senior Creditor.
 
 
3

--------------------------------------------------------------------------------

 
 
10.           Limitations on Senior Creditor’s Rights.  The Senior Creditor may
not, at any time without the consent of and notice to the Subordinated Lenders,
change the amount, manner, place or terms of payment, or change or extend for
any period the time of payment of, or renew, rearrange or otherwise modify or
alter, the Senior Obligation or any instrument or agreement now or hereafter
executed evidencing, in connection with, as security for or providing for the
issuance of the Senior Obligation in any manner, or enter into or amend in any
manner any other agreement relating to the Senior Obligation (including
provisions restricting or further restricting payments of the Subordinated
Obligations).
 
11.           Documentation of Subordinated Obligations.  Each of the
Subordinated Lenders shall, at Senior Creditor’s request, promptly surrender or
cause to be surrendered any Subordinated Loan Document so that a statement or
legend may be entered thereon to the effect that such note, debenture, or other
instrument is subordinated to the Senior Obligation in favor of Senior Creditor
in the manner and to the extent set forth in this Subordination Agreement.
 
12.           Execution of Instruments.  The Subordinated Lenders agree to
execute any and all other instruments as may reasonably be necessary and
requested by the Senior Creditor to further evidence the subordination of the
Subordinated Obligations to the Senior Obligation as herein provided.
 
13.           Assignment by the Subordinated Lenders.  The Subordinated Lenders
will not assign or transfer (or agree to assign or transfer) to any other person
any claim the Subordinated Lenders have or may have against Parent Borrower or
Subsidiary Borrower as long as any portion of the Senior Obligation remains
outstanding, except upon at least ten (10) days prior written notice to the
Senior Creditor and only if such assignment or transfer (or agreement to make
such assignment or transfer) is expressly made subject to this Subordination
Agreement.
 
14.           Representations, Warranties and Covenant.  The Senior Creditor and
each of the Subordinated Lenders represents and warrants that (a) the execution,
delivery and performance of this Subordination Agreement (i) has been duly
authorized by all necessary corporate or company action, to the extent required,
and (ii) does not require the consent or approval of any other person,
(b) neither the execution nor the delivery of this Subordination Agreement nor
fulfillment of or compliance with the terms and provisions hereof will conflict
with, or result in a breach of the terms, conditions or provisions of, or
constitute a default under, any agreement or instrument (including, without
limitation, any formation or governing documents) to which the Senior Creditor
or any Subordinated Lender is now subject, (c) this Subordination Agreement
constitutes a legal, valid and binding obligation of the Senior Creditor and
each of the Subordinated Lenders, respectively enforceable against it in
accordance with its terms.  The Parent Borrower and the Subsidiary Borrower
covenant and agree that none of the Subordinated Obligations is or will be
subordinated to any other indebtedness of Parent Borrower or Subsidiary Borrower
other than the Senior Obligation, unless otherwise agreed by the Subordinated
Lenders.
 
15.           Waiver of Notice of Acceptance.  Notice of acceptance of this
Subordination Agreement is waived, acceptance on the part of Senior Creditor
being conclusively presumed by its request for this Subordination Agreement and
delivery of the same to it and acceptance by each of the Subordinated Lenders
being conclusively presumed by delivery of executed copies of this Subordination
Agreement to the Parent Borrower and the Senior Creditor.
 
 
4

--------------------------------------------------------------------------------

 
 
16.           Assignment by Senior Creditor.  This Subordination Agreement may
be assigned, in whole or in part, by Senior Creditor in connection with any
assignment or transfer of all or any portion of the Senior Obligation.
 
17.           Notices.  All notices and other communications provided for
hereunder shall be in writing (including by facsimile transmission).  All such
written notices shall be mailed, faxed or delivered, to the applicable address
or facsimile number set out below or to such other address or facsimile number
as shall be designated by such party in a notice to the other parties.  All such
notices and other communications shall be deemed to be given or made upon the
earlier to occur of (i) actual receipt by the relevant party hereto, and
(ii) (A) if delivered by hand or by courier, upon delivery; (B) if delivered by
mail, four (4) business days after deposit in the mails, postage prepaid; and
(C) if delivered by facsimile, when sent and the sender has received electronic
confirmation of error free receipt.  In no event shall a voicemail message be
effective as a notice, communication or confirmation hereunder.
 
If to Parent Borrower or Subsidiary Borrower:


Eastern Resources, Inc.
166 East 34th Street, Suite 18K
New York, NY  10016
Attention:  Thomas H. Hanna, Jr.
Telephone: (917) 687-6623
Facsimile: (212) 685-3831
E-Mail: thannajr@aol.com


If to Senior Creditor:












If to a Subordinated Lenders, to the address reflected opposite the name of such
Subordinated Lender on Schedule 1 hereto.


18.           Governing Law.  This Subordination Agreement shall be construed
under and governed by the laws of the State of New York and applicable federal
law.
 
19.           Severability.  If any provision (or portion of any provision) of
this Subordination Agreement is rendered or declared invalid, illegal or
unenforceable by reason of any existing or subsequently enacted legislation or
by a final decision of any court of competent jurisdiction, the parties shall
promptly meet and negotiate substitute provisions for those rendered invalid,
illegal or unenforceable, but all of the remaining provisions will remain in
full force and effect.
 
 
5

--------------------------------------------------------------------------------

 
 
20.           SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.
 
THE PARTIES TO THIS SUBORDINATION AGREEMENT, TO THE FULL EXTENT PERMITTED BY
LAW, HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE
OF COMPETENT COUNSEL, (i) SUBMIT TO PERSONAL JURISDICTION IN THE STATE OF NEW
YORK FOR ANY SUIT, ACTION OR PROCEEDING BY ANY PERSON ARISING FROM OR RELATING
TO THIS AGREEMENT, (ii) AGREE THAT ANY SUCH ACTION, SUIT OR PROCEEDING MAY BE
BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION SITTING IN THE
STATE OF NEW YORK, (iii) SUBMIT TO THE JURISDICTION OF SUCH COURTS, AND (iv) TO
THE FULLEST EXTENT PERMITTED BY LAW, AGREE THAT THEY WILL NOT BRING ANY ACTION,
SUIT OR PROCEEDING IN ANY OTHER FORUM (BUT NOTHING HEREIN SHALL AFFECT THE RIGHT
OF THE PARENT BORROWER OR THE SUBSIDIARY BORROWER TO BRING ANY ACTION, SUIT OR
PROCEEDING IN ANY OTHER FORUM).
 
BY ACCEPTING THIS AGREEMENT, TO THE FULL EXTENT PERMITTED BY LAW, EACH PARTY
HERETO HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE
OF COMPETENT COUNSEL, WAIVES, RELINQUISHES AND FOREVER FORGOES THE RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY
WAY RELATING TO THIS AGREEMENT OR ANY CONDUCT, ACT OR OMISSION OF ANY PARTY
HERETO OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, PARTNERS, MEMBERS,
MANAGERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY OTHER PERSON AFFILIATED WITH
SUCH PARTY, IN EACH OF THE FOREGOING CASES, WHETHER SOUNDING IN CONTRACT, TORT
OR OTHERWISE.  EACH PARTY HERETO EACH HEREBY CONSENTS AND AGREES TO SERVICE OF
ANY SUMMONS, COMPLAINT OR OTHER LEGAL PROCESS, IN CONNECTION WITH ANY SUIT,
ACTION OR PROCEEDING ARISING FROM OR RELATING TO THIS AGREEMENT BY REGISTERED OR
CERTIFIED U.S. MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED TO SUCH PARTY, AS
APPLICABLE, AT THE ADDRESS SET FORTH HEREINABOVE.
 
21.           Counterparts.  This Subordination Agreement may be executed in two
or more counterparts, and it shall not be necessary that the signatures of all
parties be contained together on any one counterpart of this Subordination
Agreement. Each counterpart will be deemed an original, but all counterparts
taken together will constitute one and the same agreement.
 
22.           Entire Agreement; Amendment.  THIS SUBORDINATION AGREEMENT
REFLECTS THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE MATTERS COVERED
BY THIS SUBORDINATION AGREEMENT AND CANNOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS AMONG ANY OF THE PARTIES.  THERE
ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES. This Subordination Agreement
may be amended and the rights of any party under this Subordination Agreement
may be waived only pursuant to a written agreement signed by each of the parties
to this Subordination Agreement.
 


 
[Signatures Begin on the Following Page]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have caused this instrument to be executed
by their duly authorized undersigned officers effective as of the date first set
forth above.
 

 
PARENT BORROWER:
         
Eastern Resources, Inc.
         
 
By:
       
Name: Thomas H. Hanna, Jr.
     
Title:   Chief Executive Officer
                   
SUBSIDIARY BORROWER:
         
Buzz Kill, Inc.
            By:        
Name: Thomas H. Hanna, Jr.
     
Title:   Chief Executive Officer
 



 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has caused this instrument to be executed by
its duly authorized undersigned officer effective as of the date first set forth
above.
 

 
SENIOR CREDITOR:
            By:        
Name:
     
Title:
 

 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have caused this instrument to be executed
by their duly authorized undersigned officers effective as of the date first set
forth above.
 


SUBORDINATED LENDERS:
 
 
 

 
 
9

--------------------------------------------------------------------------------

 